Title: From George Washington to James Wilson, 4 April 1788
From: Washington, George
To: Wilson, James



Dear Sir,
Mount Vernon April 4th 1788

You will please to accept of my best thanks for the copy of the debates of your late convention which you have been so polite as to send me—That, together with your favor of the 11 Ulto was handed to me by Mr Madison.
The violent proceedings of the ememies of the proposed constitution in your State are to be regreted as disturbing the peace of society; but in any other point of view they are not to be regarded; for their unimportance effectually precludes any fear of their having an extensive or lasting influence, and their activity holds up to view the general cast & character of them, which need only be seen to be disregarded.
It is impossible to say, with any degree of certainty, what will

be the determination of the Convention in this State upon the proposed plan of Government. I have no opportunity of gaining information respecting the matter but what come through the medium of the news papers or from those Gentln who visit me, as I have hardly been ten miles from any farms since my return from Philadelphia. Some Judgement may be formed when the members chosen by the several Counties to serve in Convention, are known, as their sentiments will be decided, and their choice determined, by their Attachments or opposition to the proposed System. A majority of those names I have yet seen are said to be friendly to the Constitution but these are from the Northern parts of the State from whence least opposition was to be expected. It is however certain that there will be a greater weight of abilities opposed to it here than in any other State. I am, Dear Sir—Yr Most Obedt Hbl. Sert

Go. Washington

